Citation Nr: 0302430	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  99-18 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for decreased visual 
acuity.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to an increased initial rating for 
asbestosis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1946 to February 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  That decision denied service 
connection for bilateral hearing loss, tinnitus, decreased 
visual acuity and a right knee disorder.  The February 1999 
decision also denied service connection for asbestosis.  The 
Board remanded the claims in April 2001 for development by 
the RO.  In a September 2002 rating decision, the RO granted 
service connection for asbestosis and assigned an initial 
disability rating of 30 percent.  As this is considered a 
partial grant of the benefit sought, this issue remains on 
appeal.

The veteran testified before a Member of the Board at a 
hearing held at the central office in January 2001.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran's bilateral hearing loss had its origins in or is 
otherwise related to service, nor does the evidence show that 
the veteran's current bilateral sensorineural hearing loss 
was manifest until many years after service.

3.  The evidence of record does not reasonably show that the 
veteran's tinnitus had its origins in or is otherwise related 
to service.

4.  Decreased visual acuity is not shown to be associated 
with a disease or injury having inservice origins.

5.  There is no competent evidence of record indicating that 
the veteran suffered a right knee injury in service, and 
arthritis of the right knee was not manifest until many years 
after service.

6.  The evidence of record does not show a FVC of 50 to 64 
percent of predicted, or diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) of 
40-55 percent of predicted; or; maximum exercise capacity of 
15 to 20 ml/kg/min of oxygen consumption with 
cardiorespiratory limitation.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and bilateral sensorineural hearing loss may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

3.  Decreased visual acuity was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(c) (2002).

4.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1133 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

5.  The criteria for entitlement to assignment of an initial 
disability rating for asbestosis in excess of 30 percent have 
not been met.  38 U.S.C.A. § 1155, (West 1991 & Supp. 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6833 (2002)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
addressing his disabilities.  In April 2001, the Board 
remanded the claims for further development by the RO.  
Specifically, in addition to scheduling VA examinations for 
hearing, vision and respiratory disease, the RO was 
instructed to obtain treatment records pertaining to the 
veteran's right knee to which he had previously referred.  
There is no indication of additional relevant medical 
evidence that the RO has not either attempted to obtain or 
obtained.  The veteran, in August 2001 and October 2002 
statements, specifically indicated that he had no further 
evidence to submit.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an August 2001 
letter.  See 38 U.S.C.A. § 5103A (West 1991 & Supp. 2002).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

Factual Background

Service medical records indicate that voice whisper tests 
were 20/20 on the veteran's April 1946 entrance examination 
and 15/15 on his February 1949 separation examination.  The 
records are negative for treatment for complaints or symptoms 
related to hearing loss during service.  Service medical 
records are also silent with regard to complaints or symptoms 
related to tinnitus during service.

Service personnel records indicate that the veteran's 
military occupational specialty (MOS) was clerk typist.  The 
records noted that he spent four weeks learning to be an 
airplane and engine mechanic.

A September 1954 VA hospital summary noted that the veteran 
was treated for mild nonsupperative otitis media.  There were 
no comments in the summary related to complaints or symptoms 
related to hearing loss or tinnitus

A November 1996 letter from a private physician regarding 
treatment for an unrelated condition stated that the veteran 
reported no hearing problems.

A January 1997 VA audiogram report indicated that puretone 
thresholds were as follows:

 

Speech recognition scores were 88 percent in the left ear and 
90 percent in the right ear.  The audiogram noted a 20 year 
history of tinnitus.  Noise exposure was noted to include 27 
years of exposure to railroad and aircraft noise.

A February 1997 VA treatment note indicated that the veteran 
was fitted for bilateral hearing aids.  The diagnosis was 
sensorineural hearing loss.

A May 1998 private treatment note indicated that the veteran 
was seen complaining of tinnitus.  The veteran reported 
experiencing tinnitus since service.  The veteran stated that 
he had served as a paratrooper and was around aircraft 
engines.  The diagnosis was noise induced hearing loss,  The 
physician did not refer to tinnitus beyond the veteran's 
complaint thereof.

In a June 1998 statement, the veteran's sister noted that the 
veteran had difficulty hearing since his discharge from 
service, in 1949.  She stated her belief that the veteran's 
hearing problems originated in service.

The veteran testified before a Member of the Board at a 
hearing held at the VA Central Office in January 2001.  The 
veteran testified that he had worked around airplanes during 
service and was exposed to noise from the engines.  He stated 
that, although his MOS listed him as a clerk typist, the 
bases where he was stationed were short-handed and he filled 
in wherever was needed.  This included working with P-47s and 
B-29s.

A July 2002 VA ear disease examination report noted that the 
veteran reported experiencing decreased hearing since he was 
in service.  He also reported experiencing ringing in his 
ears for 55 years.  In addition, the veteran stated that he 
had served on flight lines during service for 13 to 14 months 
without hearing protection.  The current diagnosis was 
bilateral slightly scarred tympanic membranes.  The examiner 
stated that "if the [veteran's] uncorroborated history of 
audio trauma in the service and minimal exposure post service 
is allowed, the [veteran's] hearing problem would be service 
related.  However, if it is not, it would not be."

A July 2002 VA audiology examination report indicated that 
the veteran reported a history of noise exposure in the 
military.  After the military, the veteran stated he worked 
for a railroad for 27 years.  Puretone thresholds were as 
follows:

 

Speech recognition scores were 88 percent in the right ear 
and 86 percent in the left ear.  The veteran reported he 
began experiencing tinnitus at age 18, and that his tinnitus 
was bilateral and constant.  The examiner stated that "with 
[the veteran's] limited time of exposure to aircraft noise 
defined in his [claims folder] (4 weeks) and 27 years of 
working on the railroad, [hearing loss] is more likely than 
not attributable to occupational noise with aggravation from 
age related factors."

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If the veteran served 90 days or 
more during a period of war and an organic neurological 
disorder, including sensorineural hearing loss, is manifest 
to a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a grant of service 
connection for bilateral hearing loss and tinnitus.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in order to establish service connection, there 
must be evidence of both a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran currently has a level of hearing loss that is 
considered a disability for VA compensation purposes.  His 
auditory threshold is greater than 40 decibels at three 
frequencies bilaterally, and speech recognition scores are 
less than 94 percent bilaterally.  See 38 C.F.R. § 3.385.

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  There is no 
medical evidence of record linking either the veteran's 
current bilateral hearing loss or tinnitus to service.  The 
Board recognizes that the veteran's could have performed 
duties which exposed him to acoustic trauma while in service, 
although this circumstance does not, by itself, afford a 
tenable basis for granting service connection under the facts 
of this case.

The first clinical findings indicating bilateral hearing loss 
are dated February 1997, almost fifty years after the veteran 
was separated from service.  A July 2002 VA audiology 
examination reports stated that "with [the veteran's] 
limited time of exposure to aircraft noise defined in his 
[claims folder] (4 weeks) and 27 years of working on the 
railroad, [hearing loss] is more likely than not attributable 
to occupational noise with aggravation from age related 
factors."  This opinion weighs against the veteran's claim 
for service connection for bilateral hearing loss.

The Board additionally notes the July 2002 VA ear disease 
examination report which indicated that "if the [veteran's] 
uncorroborated history of audio trauma in the service and 
minimal exposure post service is allowed, the [veteran's] 
hearing problem would be service related.  However, if it is 
not, it would not be."

Given the extensive period of time intervening between the 
veteran's separation from service and the point at which 
hearing loss is initally documented, considered in 
conjunction with the fact that inservice exposure to 
significant acoustic trauma is not reasonably documented, the 
claim is being denied.  The above cited records do not 
consitute a nexus opinion satisfactorily linking hearing loss 
to service, and the veteran's statements and testimony as a 
lay person do not suffice in this regard.

The first complaints of tinnitus are initially documented in 
May 1998, almost fifty years after the veteran's separation 
from service.  In the absence of other probative evidence 
that could mitigate this evidentiary circumstance, service 
connection for tinnitus is also denied.


III.  Service Connection for Vision Loss

Factual Background

Service medical records indicate that the veteran's visual 
acuity was 20/20 bilaterally at both the April 1946 entrance 
examination and the February 1949 separation examination.  
The service records are otherwise silent for any documented 
findings pertaining to the veteran's visual acuity.

Private treatment notes from June 1991 to June 1993 noted 
that the veteran sought treatment for vision problems.  The 
treatment notes do not refer to any underlying pathological 
basis for the veteran's vision problems.

A January 1993 letter from a private physician indicated that 
the veteran was evaluated and diagnosed in August 1992 with 
macular degenerative change consistent with an early onset 
dry age related macular degeneration.

A March 1993 letter from a private physician stated that the 
veteran had moderate visual impairment in both eyes.  He was 
referred for evaluation and occupational therapy.  The 
physician referred to a reported history of visual 
impairment.

A November 1996 letter from a private physician regarding 
treatment for an unrelated condition noted that the veteran 
had poor vision in both eyes secondary to macular 
degeneration.

A January 1997 VA social work note stated that the veteran 
reported that he had problems with sun glare as reflected off 
water while stationed with a fighter squadron flying P-47s.  
The veteran indicated that he had been diagnosed with 
retinitis pigmentosa in 1981.  He also reported that his 
vision problems had begun about 25 years prior.  The veteran 
was noted to be legally blind.

A February 1997 VA treatment note indicated diagnoses of 
moderate to severe visual impairment and acute macular 
degeneration.

VA treatment notes from February 1997 to June 1998 reported 
that the veteran sought rehabilitation for his vision 
problems.  The diagnoses noted during this time period were 
legal blindness and acute macular degeneration.

In a June 1998 statement, the veteran's sister noted that the 
veteran had had difficulty with his vision since his 
discharge from service, in 1949.  She stated her belief that 
the veteran's vision problems originated in service.

An August 1998 letter from a private physician stated that 
the veteran reported being stationed in an area where there 
was strong light reflection from the water.  The physician 
noted a diagnosis of macular degeneration in both eyes.  He 
did not offer an opinion with regard to the etiology of that 
diagnosis.

The veteran testified before a Member of the Board at a 
hearing held at the central office in January 2001.  He 
testified that he first noticed problems with his vision 
right after he got out of service.  He stated that he 
believed the sun reflecting off the water caused problems 
with his eyes.  The veteran reported that his vision had 
continued to get worse as he got older.

A July 2002 VA examination report noted diagnoses of profound 
visual impairment, geographic macular degeneration, abnormal 
visual fields, hyperopia and presbyopia.  The examiner stated 
that the "most likely etiology of the veteran's current 
bilateral eye disorder is geographic age-related macular 
degeneration."

Criteria

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a grant of service 
connection for vision loss.  The reasons follow.

The service medical records are silent for any findings or 
diagnoses related to vision loss or macular degeneration.  
The veteran's visual acuity was 20/20 bilaterally at his 
April 1946 entrance examination and his February 1949 
separation examination.

The veteran has brought forth competent evidence of a current 
diagnosis of macular degeneration; however, he has not 
brought forth competent evidence of a nexus between that 
current diagnosis and his associated loss of vision and his 
period of service.  Although the veteran and his sister have 
asserted that his vision loss is the result of service, they 
do not have the requisite knowledge of medical principles 
that would permit them to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 2 Vet. App. at 494.  There is no competent medical 
evidence of record linking the veteran's macular degeneration 
and ensuing loss of vision to his period of service.  To the 
contrary, the July 2002 VA examination report specifically 
states that the "most likely etiology of the veteran's 
current bilateral eye disorder is geographic age-related 
macular degeneration."  In addition, the January 1993 letter 
from a private physician noted that the veteran was diagnosed 
with macular degenerative change consistent with an early 
onset dry age related macular degeneration in August 1992, 
many years after separation from service.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for decreased visual acuity, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


IV.  Service Connection for a Right Knee Disorder

Factual Background

Service medical records indicate that the veteran was treated 
for complaints related to his left leg in August 1948.  At 
that time, the veteran reported a previous history of a 
fracture.  There were no other findings or history offered.  
He was treated with heat for his leg complaints.  The service 
medical records do not contain any notations regarding a 
history of injury or treatment related to the right knee.

A November 1996 letter from a private physician noted that 
the veteran complained of having pain, stiffness and weakness 
in his right knee for approximately one month.  The veteran 
reported that there was no history of injury.  The diagnosis 
was synovitis of the right knee with an effusion secondary to 
patellofemoral arthritis.  There were no statements in the 
letter attributing the veteran's right knee disorder to his 
period of service.

A July 1998 letter from a private physician indicated that 
the veteran had a "service related injury" to his right 
knee in 1948 from stepping off an aircraft wing.  The veteran 
stated that he had been told he had fractured his right knee.  
The veteran currently complained of persistent pain with 
weight bearing.  The physician noted that a physical 
examination confirmed there was "a problem" with the right 
knee and attributed this problem to service.

A July 1999 letter from a private physician stated that the 
veteran reported injuring his left knee in service.  The 
physician also noted that the veteran indicated he had left 
knee problems ever since the injury during service.  There is 
no mention of any complaints related to the right knee in 
this letter.

The veteran testified before a Member of the Board at a 
hearing held at the central office in January 2001.  He 
stated that he fell out of an airplane and hit his knee on 
the runway.  He indicated that he was told his knee was 
fractured.  The veteran testified that he tried to cover up 
his knee problems after service so he would not lose his job.

Criteria

If the veteran served 90 days or more during a period of war 
and arthritis is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a grant of service 
connection for a right knee disorder.  The reasons follow.

The veteran's service medical records show treatment for 
"complaints" associated with the left leg, not the right 
knee.  In addition, the earliest record of post-service 
treatment for complaints related to the right knee is the 
November 1996 letter, almost fifty years after service, from 
a private physician.  At that time, the veteran denied a 
history of injury to his right knee.

The Board notes the July 1998 letter from a private physician 
attributing the veteran's right knee "problem" to service.  
However, that opinion was based on the unsubstantiated 
history of the veteran having fractured his right knee in 
service.  The service medical records do not document such an 
injury to either knee or leg, although there was a previous 
history of a left leg fracture reported.  The only evidence 
of the presence of a right knee disorder is contained in the 
post service medical evidence.  Therefore, the July 1999 
letter contains an opinion based on an inaccurate history and 
has essentially no probative value.  See Kightly v. Brown, 6 
Vet. App. 200 (1994).  In the absence of any probative 
evidence of a nexus between the veteran's right knee disorder 
and his period of service, the claim for service connection 
is denied.

Even in the event that the notation regarding treatment for 
"complaints" associated with the left leg in 1948 actually 
was intended to pertain to the right, the fact remains that 
there were no significant findings noted at that time, or for 
many years thereafter, and current problems with the right 
knee have not been satisfactorily related to service by 
competent medical opinion.

Additionally, the Board finds that VA's expanded duty to 
assist under VCAA does not warrant additional development for 
a nexus opinion.  A physician would review the same record as 
summarized above, which does not show a disorder involving 
either knee until many years after service.  The inservice 
findings of "complaints" involving the leg, be it left or 
right, would not, it is felt, serve as an adequate factual 
predicate warranting additional development in this case that 
would have any meaningful bearing on the issue at hand.  See 
38 U.S.C.A. § 5103A(d)(nexus opinion necessary if needed to 
make a decision in the claim); Charles v. Principi, No. 01-
1536 (U.S. Vet. App. Oct. 3, 2002).  

V.  Increased Initial Rating for Asbestosis

Factual Background

The veteran reported a history of asbestos exposure during 
service.  Post-service treatment records showed treatment for 
pulmonary complaints beginning in 1991.  A July 2002 VA 
examination report diagnosed asbestosis and attributed that 
diagnosis to service.  Service connection for asbestosis was 
granted in a September 2002 decision and an initial 
disability rating of 30 percent was assigned.

Private pulmonary function tests (PFTs) performed in August 
1992 showed an FVC level of 86.5 percent and a DLCO (SB) 
level of 128.1 percent.

A May 1998 letter from a private physician noted that the 
veteran was experiencing a chronic persistent bronchiectatic 
cough with the presence of bilateral rales and a cough with 
deep breathing.

Private PFTs performed in May 1998 showed an FVC level of 79 
percent.

A July 2002 VA examination report indicated that the veteran 
was on two inhalers with only slight relief.  The veteran had 
a moderate cough and exertional dyspnea.  PFTs performed in 
July 2002, in conjunction with the VA examination, showed an 
FVC level of 76.  DLCO (SB) was 71 percent.  The physician 
noted that testing was consistent with a borderline 
obstructive defect and diffusion was within normal limits.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Under Diagnostic Code 6833, when FVC is 65 to 74 percent of 
predicted; or, DLCO (SB) is 56 to 65 percent of predicted, a 
30 percent evaluation is warranted.  With FVC of 50 to 64 
percent of predicted, or diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) of 40 
to 55 percent of predicted; or; maximum exercise capacity of 
15 to 20 ml/kg/min of oxygen consumption with 
cardiorespiratory limitation, a 60 percent evaluation is 
warranted. A 100 percent evaluation is warranted when FVC is 
less than 50 percent of predicted or; DLCO (SB) is less than 
40 percent of predicted, or; maximum exercise capacity of 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, or; requires outpatient oxygen therapy.  38 
C.F.R. § 4.97, Diagnostic Code 6833 (2002).

Analysis

A review of the claims file reveals the results of two PFTs, 
one in May 1998 and the other in July 2002, during the course 
of this appeal.  Based on these test findings of record, in 
addition to other clinical findings, the Board determines 
that the veteran's disability does not rise to the level 
required for an evaluation in excess of the current 30 
percent when considered under Diagnostic Code 6833.

As indicated herein, to warrant a 60 percent rating under 
Diagnostic Code 6833, any one of the following requirements 
must be shown: 1) FVC of 50 to 64 percent of predicted; or 2) 
DLCO (SB) of 40 to 50 percent of predicted; or 3) maximum 
exercise capacity of 15 to 20 ml/kg/min of oxygen consumption 
with cardiorespiratory limitation.

From the pulmonary function test performed in May 1999 to the 
latest examination in July 2002, there are no results that 
align with the rating criteria required for a 60 percent 
evaluation under Diagnostic 6833.  At no point did the 
results indicate FVC of 50 to 64 percent of predicted; DLCO 
(SB) of 40-50 percent of predicted; or a maximum exercise 
capacity of 15 to 20 ml/kg/min of oxygen consumption with 
cardiorespiratory limitation.  Further, the examiner noted 
during the July 2002 examination that testing was consistent 
with a borderline obstructive defect and diffusion was within 
normal limits.  In addition, the evidence does not raise a 
question that a higher rating is possible or warranted for 
any period of time from the veteran's claim to the present so 
as to warrant a "staged" rating due to significant change in 
the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's asbestosis alone has caused such 
marked interference with employment or necessitated frequent 
periods of hospitalization for the periods at issue such as 
would render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for decreased visual acuity 
is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to an initial disability rating higher than 30 
percent for asbestosis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

